          Case 5:20-cv-00765-G Document 21 Filed 03/10/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBERT M. YOUNGBLOOD,                        )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )          Case No. CIV-20-765-G
                                             )
STATE OF OKLAHOMA et al.,                    )
                                             )
       Defendants.                           )

                                        ORDER

       Plaintiff Robert M. Youngblood filed this federal civil rights action on August 3,

2020. See Compl. (Doc. No. 1). In accordance with 28 U.S.C. § 636(b)(1), the matter was

referred to Magistrate Judge Gary M. Purcell for preliminary review.

       On December 8, 2020, Judge Purcell issued a Report and Recommendation (Doc.

No. 19), in which he recommended that this action be dismissed for failure to state a claim

upon which relief can be granted. In the Report and Recommendation, Judge Purcell

advised Plaintiff of his right to object to the Report and Recommendation by December 28,

2020. Judge Purcell also advised that a failure to timely object would constitute a waiver

of the right to appellate review of the factual findings and legal conclusions contained in

the Report and Recommendation.1

       As of this date, Plaintiff has not submitted an objection to the Report and

Recommendation or sought leave for additional time to do so.


1
 The Report and Recommendation was mailed to Plaintiff at the address on file with the
Court. It was returned as undeliverable, see Doc. No. 20, but Plaintiff has not updated his
address or otherwise contacted the Court as required by the Local Civil Rules.
           Case 5:20-cv-00765-G Document 21 Filed 03/10/21 Page 2 of 2




                                 CONCLUSION

      Accordingly, the Report and Recommendation (Doc. No. 19) is ADOPTED in its

entirety. This action is DISMISSED without prejudice. A separate judgment shall be

entered.

      IT IS SO ORDERED this 10th day of March, 2021.




                                        2
